DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

EXAMINER’S AMENDMENT
1. 	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
 	Authorization for this examiner’s amendment was given in an interview with Doug Thomas (Reg. #32947) on 03/02/2022.
The application (Claims 13, 14, 21, 22, 24, 26, 27 and 31) has been amended as follows: 
13.	(Currently Amended)	A location monitoring system as recited in claim 1, wherein, when said computing device determines that the requestor is authorized to receive the location of the particular one of the objects, said computing device causes the requestor’s electronic device to receive location information corresponding to the location pertaining to the particular one of the objects, whereby the location information is able to be presented to the requestor via 
14.	(Currently Amended)	A location monitoring system as recited in claim 13, wherein the location information comprises a location page that is configured to be presented to the requestor via 
21.	(Currently Amended)	A location monitoring system as recited in claim 1, wherein the location monitoring system comprises:
	a data storage device operatively connected to said computing device, said data storage including storage of the location data acquired at each given one of the plurality of mobile electronic devices, and 
	wherein the said computing device receives 
22.  	(Currently Amended)	A location monitoring system as recited in claim 21, wherein the stored location being acquired for the given one of the plurality of mobile electronic devices is acquired using location data acquired from a combination of (i) a internal to the given one of the plurality of mobile electronic devices, and (ii) the accessible to the given one of the plurality of mobile electronic devices.
24.  	(Currently Amended)	A location monitoring system as recited in claim 21, wherein the location data is able to be acquired at the given one of the plurality of mobile electronic devices via a GPS device internal to the given one of the plurality of mobile electronic devices, or via the , with both via the GPS device and via the wireless network being supported by said location monitoring system. 
26.  	(Currently Amended)	A location monitoring system as recited in claim 25, wherein the at least one 

31.  	(Currently Amended)	A location monitoring system as recited in claim 30, wherein the at least one .


REASONS FOR ALLOWANCE
2	Claims 1, 2, 5 and 13-31 are allowed.
 	The following is an examiner’s statement of reasons for allowance: 
 	Claims 1, 2, 5 and 13-31 are allowable for the reasons as stated in Patent Board Decision (dated 12/17/2021) and Applicant’s remarks (dated 01/07/2022).  

 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion



3. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGHI H LY whose telephone number is (571)272-7911. The examiner can normally be reached 8:30am-9:00pm Monday-Thursday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on (571) 272-7915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Nghi H. Ly
/NGHI H LY/Primary Examiner, Art Unit 2642